Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 01/28/2021. Claims 1-2, 4-6, 19, 22-23, 29 and 35 have been amended. Claim 37 has been canceled. And claims 8-14, 16-17, 20-21, 24, 27-28, 30-34 and 36 have been previously canceled. Thus, claims 1-7, 15, 18-19, 22-23, 25-26, 29 and 35 are currently pending in the instant application.
Allowable Subject Matter
Claims 1-7, 15, 18-19, 22-23, 25-26, 29 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1, 29 and 35 including:
“wherein the control module outputs to the driver a driver control signal comprising the predetermined second control scheme, and the identity voltage; and wherein the driver generates a driver output based on the identity voltage and the driver control signal” recites in claim 1,
“wherein the control module outputs to the driver the pulse width modulated driver control signal, and the identity voltage; and wherein the driver generates a driver output based on the identity voltage of the first control scheme and the pulse width modulated driver control signal” recites in claim 29, and 

Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claims above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments or Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571)272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        02/13/2021